      Case 5:20-cv-01082-JC Document 26 Filed 04/06/21 Page 1 of 1 Page ID #:839

                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      VILMA M.,1                                        Case No. 5:20-cv-01082-JC
11
                             Plaintiff,
12                                                      JUDGMENT
                        v.
13
14    ANDREW SAUL, Commissioner of
      Social Security Administration,
15
                        Defendant.
16
17
18          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19 Social Security Administration is reversed and the matter is remanded for further
20 administrative action consistent with the Memorandum Opinion and Order of
21 Remand filed concurrently herewith.
22 DATED: April 6, 2021
23                                         ________________/s/_____________________
24                                         Honorable Jacqueline Chooljian
25                                         UNITED STATES MAGISTRATE JUDGE

26
            1
27           Plaintiff’s name is partially redacted to protect her privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
